Bolger, J.,
Exceptants have failed to convince us that they have overcome successfully the insurmountable burden of proving from the most fragmentary and ofttimes unreliable records the existence of undistributed earnings either at the time of the sale of the Latrobe Steel Works in 1895 or of the Latrobe Steel Company in 1909. The learned auditing judge has analyzed these efforts so carefully and painstakingly in his adjudication, with which we all agree, that nothing of benefit is to be derived from reviewing in detail in this opinion the problems presented and decided therein.
The exactitude with which exceptants are called upon to prove their case is nowhere approached. To give credence to the records presented by them would be to test unfairly the position of the beneficiaries of the principal estate. After the lapse of so many years and the apparent destruction of the only authoritative records we find it beyond our power to reconstruct from what is before us any of the facts claimed by exceptants.
The exceptions are dismissed and the adjudication is confirmed absolutely.